UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7884



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARJORIE MOISE, a/k/a Jane Doe, a/k/a Katrina
Yates,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Sol Blatt, Jr., Senior District
Judge. (CR-95-194, CA-01-2896-9-8)


Submitted:   April 30, 2003                 Decided:   July 18, 2003


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marjorie Moise, Appellant Pro Se.       Robert Hayden Bickerton,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marjorie Moise appeals from the order of the district court

denying relief on her motion to vacate, set aside, or correct her

sentence, filed pursuant to 28 U.S.C. § 2255 (2000).             In reviewing

the denial of a § 2255 motion, this court may only grant a

certificate of appealability if the appellant makes a substantial

showing of the denial of a constitutional right.                       28 U.S.C.

§ 2253(c)(2) (2000).     The relevant inquiry is whether “‘reasonable

jurists   would   find      the    district    court’s   assessment      of   the

constitutional claims debatable or wrong.’” Miller-El v. Cockrell,

537 U.S. 322,        , 123 S. Ct. 1029, 1040 (2003) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).              Assuming without deciding

that equitable tolling applies, we conclude that Moise has failed

to make this showing.             Accordingly, we deny a certificate of

appealability and dismiss the appeal.           We also deny Moise’s motion

for appointment of counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court    and     argument   would   not    aid   the

decisional process.




                                                                       DISMISSED




                                        2